Citation Nr: 1519962	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  13-19 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of medical expenses incurred at the South Georgia Medical Center on January 10, 2012.


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran had active service from January 1996 to May 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida. 

The Board notes that, in addition to the paper claims file, it has reviewed the paperless, electronic claims file associated with the appellant's claim. 


FINDINGS OF FACT

1.  The Veteran incurred medical expenses for private treatment rendered on January 10, 2012 at a private hospital.  The totality of the evidence reveals that prior authorization was not given by VA for this treatment.

2.  The medical care that the Veteran received on January 10, 2012 was not for a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses incurred at a private medical facility on January 10, 2012, have not been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1000-1008 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  Accordingly, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) which describe VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 , the claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.

The Board finds that VA provided the Veteran an opportunity to submit evidence establishing amounts owed to the South Georgia Medical Center for medical services provided in January 2012, and he has provided statements and evidence explaining the circumstances of leading up to the receipt of medical treatment provided that day.  VA notified the Veteran of the reasons and bases for its denial in December 2012 decisions, notified the Veteran of his appellate rights, and issued a March 2013 statement of the case and May 2013 supplemental statement of the case addressing the appeal.  The Veteran has not made the Board aware of any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran. 

Law and Analysis

The Veteran seeks payment or reimbursement for private medical care that he received on January 10, 2012 for abdominal pain.  He asserts that since he is service-connected with a combined disability rating of 100 percent during the time period in question, he should be reimbursed for care received at a private facility after complaints of abdominal pain.  He argues that the pain for which he sought treatment was of such severity that emergency care was needed and that he was advised by VA personnel to go to the South Georgia Medical Center.  He further argues that he needed immediate medical care, sought private treatment from the nearest facility and that the nearest VA facilities were not available.  He believes, therefore, that the VA should reimburse him for the care he received.  See Notice of Disagreement received in December 2012.

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination. Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

There are several categories under 38 U.S.C.A. § 1703(a) that are potentially applicable in this case.  First, hospital care or medical services in public or private facilities will be authorized under specified circumstances, for treatment of: 1) service-connected disability; 2) disability for which a Veteran was discharged or released from the active military, naval, or air service; 3) disability of a Veteran who has a total disability permanent in nature from a service-connected disability; 4) disability associated with and held to be aggravating a service-connected disability; or 5) disability of a Veteran participating in a rehabilitation program under 38 U.S.C. Chapter 31 and when there is a need for hospital care for reasons set forth in VA regulations. 38 U.S.C.A. § 1703(a)(1); 38 C.F.R. § 17.52(a)(1).  There is no requirement for a "medical emergency" under this particular provision.  The Veteran at least meets the basic requirements of this category as he had a total disability permanent in nature resulting from a service-connected disability (he had a combined service-connected disability rating of 100 percent) when he was treated at the private hospital for abdominal pain in January 2012. 

Second, medical service will be authorized for the treatment of any disability of - (i) a veteran who has a service-connected disability rated at 50 percent or more, or (ii) a veteran who has been furnished hospital care, nursing home care, domiciliary care, or medical services, and requires medical services to complete treatment incident to such care or services (each authorization for non-VA treatment needed to complete treatment may continue for up to 12 months, and new authorizations may be issued by VA as needed).  38 U.S.C.A. § 1703(a)(2); 38 C.F.R. § 17.52(a)(2).  The Veteran at least meets the basic requirements of this category as he has a service-connected disability rated at 70 percent (his PTSD). 

Third, hospital care or medical services in public or private facilities will also be authorized for the treatment of "medical emergencies" which pose a serious threat to the life or health of a Veteran receiving hospital care or medical services in a facility over which the Secretary has direct jurisdiction or government facility with which the Secretary contracts, and for which the facility is not staffed or equipped to perform, and transfer to a public or private hospital which has the necessary staff or equipment is the only feasible means of providing the necessary treatment, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52(a)(3) (emphasis added).  There is no requirement for treatment of a "service-connected disability" under this provision.  However, in the present case, there is no evidence or allegation that the Veteran was actually transferred from the VA clinic to the private hospital. See Zimick v. West, 11 Vet. App. 45, 52 (1998) ("In order to 'transfer' to a non-VA facility, a patient already would need to be in a VA facility.")  Instead, the record reflects that the Veteran's wife was home and then chose on her own accord to go to the private hospital that day.  Therefore, as there was no "transfer," this particular category for prior authorization, 38 U.S.C.A. § 1703(a)(3), does not apply here. 

As noted above, since the Veteran meets the basic requirements of 38 U.S.C.A. § 1703(a)(1) and 38 U.S.C.A. § 1703(a)(2), the central question here is whether there is any probative evidence that VA gave prior authorization for the care received at a private facility on January 10, 2012.  

In this regard, in adjudicating a claim for payment or reimbursement of medical expenses, the Board must make an initial factual determination as to whether VA actually gave the claimant prior authorization for non-VA medical care received at a private facility. 38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54.  This is a factual, not a medical, determination. Similes v. Brown, 6 Vet. App. 555, 557 (1994).  The admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application, whether formal or informal, by telephone, telegraph, or other communication, made by the veteran or by others on his/her behalf is dispatched to VA for veterans in the 48 contiguous States and Puerto Rico, within 72 hours after the hour of admission, including in the computation of time Saturday, Sunday, and holidays. 38 C.F.R. § 17.54(a).

What constitutes a prior authorization by VA is not expressly defined; however, the advice of a doctor or a nurse to go to a non-VA hospital is not the specific type of authorization contemplated by 38 C.F.R. § 17.54. Smith v. Derwinski, 2 Vet. App. 378, 378-79 (1992); but see Cantu v. Principi, 18 Vet. App. 92 (2004) (holding that the requirements under 38 C.F.R. § 17.54 for authorization were met when a VA physician arranged a veteran's transfer and transportation from VA outpatient clinic to private facility). In short, simple belief that the treatment was authorized, without any confirmation or action by VA, is not enough to show prior authorization.

Upon review of the evidence, the evidence of record does not establish that VA gave prior authorization for private medical treatment on January 2012.  The Board finds that the contemporaneous medical documentation of the North Florida/South Georgia Veteran's VAMC does not support the Veteran's personal assertion that prior authorization was given to seek treatment at a local private facility.  Specifically, a VA case manager note, signed by a VA nurse and dated on January 10, 2012, indicates that the Veteran's wife was not able to reach the Veteran's primary care provide by telephone that day.  The case manager further noted that she urged another emergency room visit, preferably at the Lake City VA, but that because the Veteran's wife was juggling picking up kids at school with caring for her husband, the Veteran's wife agreed it would be best to go back to South Georgia Medical Center.  A note dated the following day from the nurse practitioner reflects that she advised a social worker to inform the Veteran and his wife to go to nearest emergency room for evaluation.  She further stated that if the Veteran was experiencing increase in abdominal pain and no improvement in symptoms, this would be considered emergent/urgent care.  

Finally, under 38 U.S.C.A. § 1703(a), another prerequisite to permit prior authorization for private treatment is that the VA facility was not feasibly available due to its lack of capability to furnish the treatment in question or its geographical inaccessibility.  Specifically, a VA facility may be considered as not feasibly available when the urgency of the applicant's medical condition, the relative distance of the travel involved, or the nature of the treatment required makes it necessary or economically advisable to use public or private facilities. 38 C.F.R. § 17.53.  In addition, under 38 C.F.R. § 17.120(c), in determining feasible availability of VA facilities, the Board must also consider whether an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  For example, a VA facility would not be feasibly available and an attempt to use it beforehand would not have been considered reasonable by a prudent layperson if a veteran was brought to a private hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center. See 38 C.F.R. § 17.1002(c).  Also, with regard to the issue of feasible availability, no reimbursement or payment of services will be made when such treatment was procured through private sources in preference to available Government facilities. 38 C.F.R. § 17.130. 

Upon review of the evidence, the Board finds that the Valdosta Community Based Outpatient Clinic (CBOC) and the VAMC in Lake City, Florida were feasibly available on afternoon of January 10, 2012.  The Veteran was specifically advised to seek medical care at the Lake City VAMC.  When he arrived at the private hospital, he was treated for "moderate" pain according to the private emergency room treatment reports.  He only spent a few hours at the private hospital before he was discharged and instructed to follow up with his primary care physician.  

The VAMC is open 24 hours a day and can handle almost any medical issue.  Neither the nature of his treatment nor the severity of his condition made it necessary to use a private facility in lieu of a VA facility.  Although the Veteran was unable to see his primary care provider at the Valdosta CBOC the previous day, there is no indication that the Valdosta CBOC or Lake City VAMC were not available on January 10, 2012.  The Board finds that an attempt to use VA facilities beforehand would have been considered reasonable by a prudent layperson.  See 38 C.F.R. §§ 17.53, 17.120(c), 17.1002(c).  Rather the record reflects that on the afternoon of January 10, 2012, the Veteran's treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130.  

Accordingly, the Board finds that the preponderance of the evidence is against payment or reimbursement of medical expenses incurred during treatment at the South Georgia Medical Center on January 10, 2012 on the basis of prior authorization.  38 U.S.C.A. §§ 1703, 5107 (West 2014). 

When the veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728 (West 2014).  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.  The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003. 

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C. §§ 1725 and 1728.  The amendments include making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard. 

Under 38 U.S.C.A. § 1728 (West 2014), VA shall reimburse the expenses of care for eligible veterans, even though not previously authorized, from a private or public (or Federal) hospital not operated by VA, or of any other medical services not previously authorized (including transportation) when there has been:
(a) Care and services not previously authorized that were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (b) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  See 38 C.F.R. § 17.120(a) (2014). 

A veteran will be considered eligible under 38 U.S.C.A. § 1728 when he or she receives care for: (a) An adjudicated service-connected disability; (b) Nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (c) Any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; or (d) Any illness, injury or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in Sec. 17.48(j).  See 38 U.S.C.A. § 1728(a)(2) (West 2014); 38 C.F.R. § 17.120(a) (2014). 

Prior to the January 2012 treatment in question, service connection had been established for multiple disabilities.  The Veteran also has a combined disability rating of 100 percent, effective September 2010.  Therefore, he may be considered for reimbursement or payment under 38 U.S.C.A. § 1728 for the medical expenses related to the private treatment if the record establishes that such care or services were rendered in a medical emergency and other Federal facilities were not feasibly available. See 38 C.F.R. § 17.120.  

In support of his claim are hospital records showing that on January 10, 2012, the Veteran presented to South Georgia Medical Center with a chief complaint of abdominal pain with a severity of 9 out of 10.  He described that the onset was two weeks prior and that he was previously seen in the emergency department when the pain worsened on the prior Saturday.  Pain episodes were reported as intermittent.  At that time, the Veteran's pain was described as sharp and localized and rated as moderate.  The Veteran indicated that there was no relief in symptoms with recently started medications and also no aggravating factors.  There was no weight loss, anorexia, or change in bowel movement patterns.  His temperature was 98.4, pulse was 65 to 67, respirations were 20, and blood pressure readings were 144/78. 115/81, 127.86.  There was no vomiting or nausea associated with the pain.  The Veteran did report having diarrhea and night sweats.  The examiner also indicated that the Veteran's symptoms were chronic.

Upon initial examination, the nurse noted a tender lower abdominal area.  Subsequent examination showed that the Veteran's abdomen was nontender to palpation.  The examiner indicated that he reviewed the Veteran's old chart, CT and labs.  He stated that there were no acute findings on Saturday and no acute findings thus far still.  He further indicated that a gastrointestinal evaluation was needed and a warning was given with follow up encouraged.  The diagnosis was abdominal pain.  An abdominal ultrasound showed normal right lower quadrant and a 4mm stone within right kidney without obstruction.  It was seen on the CT several days prior.  

During his time in the emergency room, additional pain medications were rendered.  The reports indicate that that the Veteran's status improved.  Upon discharge, the Veteran's pain score was 6 out of 10.  He was discharged home with pain medication and the discharge diagnosis was abdominal pain.  The Veteran was instructed to follow up with his provider at VA.  

In December 2012, the Veteran was informed that payment would not be made for the medical treatment received on January 10, 2012.  The Veteran requested reconsideration of the initial denial, and in February 2013, the Veteran was informed that the original denial was upheld. 

Based on a review of the record, the Board finds that payment or reimbursement of the unauthorized medical expenses incurred for January 10, 2012 is not warranted.  Initially, the Board finds that there is no indication from the record that the Veteran contacted a VA facility and was refused on January 10, 2012. 

As discussed above, the Veteran has a total disability rating as a result of  his service-connected disabilities, therefore the first criteria under 38 U.S.C.A. § 1728 for reimbursement have been met.  However, the evidence does not establish that the unauthorized private medical treatment the Veteran received on January 10, 2012 constituted a medical emergency.  Such opinion is supported by the emergency department records.  

The Veteran argues that he suffered severe abdominal pain.  While the Veteran is competent to report experiencing abdominal pain (see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis)), the Board finds his argument that his pain constituted an emergency less than credible.  Although the emergency department records show complaints of abdominal pain of 9 out of 10 upon presentation to the emergency room and indicate that the Veteran's abdominal pain had worsened in severity that day, the examiner indicated that the Veteran's symptoms were chronic in nature and there were no acute findings.  Additional clinical findings do not overwhelmingly support the level of pain intensity described by the appellant that caused him to seek emergency treatment. 

Rather, the evidence shows that the Veteran reported to the emergency department because of an intermittent abdominal pain which he had been having for two weeks.  By his own report at the emergency department and as evidenced by the VA treatment records, the Veteran had previously been seen at VA and private facilities for the same complaint and was receiving treatment.  The record further reflects that the Veteran underwent stool samples at VA prior to January 10, 2012, which were reported to him as normal. 

The Board finds that the Veteran's abdominal pain was not a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would be hazardous to life or health.  See 38 U.S.C.A. §§ 1725(f)(1)(B), 1728(c). 

The Board's conclusion in this regard is buttressed by the January 10, 2012 triage which was noted to be urgent, not emergent.  Thus, the evidence at the time of the Veteran's presentation for treatment indicates that he was not in a state that required emergency treatment.  Further, the January 2012 VA treatment report reflects that the Veteran's diarrhea was better that day.  The Board notes that according to a January 11, 2012 VA treatment report, a nurse practitioner noted that if the Veteran is experiencing increase in abdominal pain and no improvement of symptoms, this would be considered emergent/urgent care.  However, the record reflects that the Veteran's symptoms had improved as his diarrhea was better and he was no longer experiencing vomiting.  As such, that VA clinician's opinion does not reflect a full knowledge of the pertinent facts at issue. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the probative value of a medical opinion depends on whether the opining clinician is fully informed of the pertinent facts, i.e., history, of the case).  

While the Board acknowledges that the Veteran's abdominal pain may have required medical attention, the treatment does not meet the requirements for emergency services under 38 U.S.C.A. § 1728 & 38 C.F.R. § 17.120. 

Because the Veteran does not meet all three requirements under 38 U.S.C.A. § 1728, entitlement to reimbursement or payment by VA of the cost of unauthorized medical treatment provided on January 10, 2012 , must be denied under these provisions.  The Board need not go into whether the Veteran meets any of the other criteria, as the failure to meet one of them precludes payment. 

The Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.  

However, eligibility for reimbursement under the Veterans Millennium Health Care and Benefits Act also requires that the treatment be for a medical emergency.  For the reasons set forth above, the Board has concluded that the Veteran's condition prior to his emergency room visit was deemed non-emergent in nature and there is no indication that to delay treatment would have been hazardous to his life or health.  

Again, the Veteran does not satisfy at least one of the requisite criterion set forth above, and thus reimbursement under the provisions of 38 U.S.C.A. § 1725 & 38 C.F.R. § 17.1002 cannot be granted.  In the absence of evidence that the expense of the private hospital care was rendered in a medical emergency of such nature that delay would have been hazardous to life or health, and as all the criteria must be met in order to establish entitlement to payment or reimbursement of medical expenses under the statute, the Board need not discuss further the criterion of whether a VA or other Federal facility was feasibly available, or other criteria.  

There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim for reimbursement of unauthorized medical expenses incurred at South Georgia Medical Center on January 10, 2012 must be denied.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to payment or reimbursement of medical expenses incurred during treatment at the South Georgia Medical Center on January 10, 2012 is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


